 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   BRYCE WAYNE NICHOLES,                             No. 2:16-cv-2643 MCE AC
12                      Petitioner,
13          v.                                         ORDER
14   STATE OF CALIFORNIA,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 13, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 25. Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed August 13, 2019 (ECF No. 25), are

28   ADOPTED in full;
                                                      1
 1         2. The petition for writ of habeas corpus is DENIED;
 2         3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.
 3   § 2253; and
 4         4. The Clerk of the Court is directed to close the case.
 5         IT IS SO ORDERED.
 6   Dated: October 11, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
